Exhibit 10.2

CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY [***],
HAS BEEN OMITTED BECAUSE HORIZON THERAPEUTICS PLC HAS DETERMINED THE INFORMATION
(I) IS NOT MATERIAL AND (II) WOULD LIKELY CAUSE COMPETITIVE HARM TO HORIZON
THERAPEUTICS PLC IF PUBLICLY DISCLOSED.

 

LOGO [g87183dsp4.jpg]

CONFIDENTIAL

DEVELOPMENT AND MANUFACTURING SERVICES AGREEMENT

This agreement is made as of June 10, 2015 (“Effective Date”) between CMC
Biologics A/S, a , duly incorporated under the laws of the Kingdom of Denmark
(“CMC”), and River Vision Development Corp., a Delaware Corporation
(“Customer”).

 

  •  

CMC provides bioprocessing services to pharmaceutical and biotechnology
companies;

 

  •  

Customer wishes to contract with CMC for the provision of the Services pursuant
to one or more Work Statements that may be entered into from time to time during
the Term; and

 

  •  

CMC is willing to perform the Services on the terms in this agreement and the
Quality Agreement.

Therefore, the parties agree as follows:

 

1.

DEFINITIONS. Capitalized terms used in the main body of this agreement but not
otherwise defined in the main body are defined in Appendix I.

 

2.

PERFORMANCE OF THE SERVICES

 

  2.1

Work Statements. The Services will be described in one or more Work Statements.
As of the Effective Date, the parties are entering into Work Statement No. 1
attached as Appendix III. From time to time during the Term, the parties may
enter into additional Work Statements for the performance of Services. Each Work
Statement will be signed by each party and will be governed by this agreement.
In the event of any conflict between this agreement and a Work Statement, this
agreement will control unless the Work Statement expressly refers to the
Parties’ intent to alter the terms of this agreement with respect to that Work
Statement. For clarity, Customer shall have the right at all times to retain
third parties other than CMC to provide services similar or identical to the
Services provided under this agreement.

 

  2.2

Standards. CMC must use commercially reasonable efforts to perform the Services
and meet the Timeline. CMC shall perform the Services in a professional and
ethical manner and in accordance with the terms of this agreement, the
applicable Work Statement, all applicable laws and regulations, including cGMP
standards, and, where applicable, the Specification. CMC shall use best efforts
to use the skilled personnel (or similarly qualified personnel) that are
specifically identified in the Work Statement. If such skilled personnel are
unable to perform the Services because they are no longer employees of CMC, CMC
shall notify Customer in writing and the parties shall mutually agree on the
replacement for such personnel (such agreement not to be unreasonably withheld,
delayed or conditioned). Customer shall have the right at any time during the
Term to request that any individual dedicated to Customer’s Services as set
forth in the Work Statement be replaced with another individual acceptable to
Customer. CMC shall consider such request in good faith. The parties will
evaluate CMC’s efforts taking into account the Services being dependent on
living systems.

 

CMC CONFIDENTIAL

FOR DISCUSSION ONLY

   1   



--------------------------------------------------------------------------------

LOGO [g87183dsp5.jpg]

 

  2.3

Totality of Services. CMC will not perform any Services other than those
described in the Work Statement. Due to the nature of the Services, however,
changes to the Services may be necessary to achieve the Objective. If changes to
the Services are necessary, the parties will promptly meet to negotiate in good
faith and agree on those changes in writing and signed by authorized
representatives of both parties per Section 15.4. Changes to the Services may
affect the Price and Timeline.

 

  2.4

Project Team

 

  2.4.1

Each party will name and notify the other party of its representatives who will
form the project team and who will be responsible for planning, executing and
discussing issues regarding the Services and communicating with the other party
(“Project Team”).

 

  2.4.2

The Project Team will schedule meetings at regular intervals for the purpose of
communicating updates on the performance of the Services and providing an
initial forum for discussing and resolving any issues encountered with the
Services. These meetings will be conducted by telephone or, if necessary, by
face-to-face meetings. Each party is responsible for its own costs in attending
these meetings.

 

  2.4.3

Any decision by the Project Team that amends the Services will not be binding
unless it is recorded in writing and signed by authorized representatives of
both parties per Section 15.4.

 

3.

CUSTOMER MATERIALS

 

  3.1

Transfer. Customer must deliver and successfully transfer to the CMC Facility
and CMC’s personnel the Customer Materials and other information described in
the Work Statement by the deadline in the Work Statement. If relevant, that
information must include a full description of the Process and all Customer
Know-How relevant to the Cell Line, Customer Materials, Drug Substance and
Process. All information must be provided in written form. CMC acknowledges that
some parts of materials will be in German. No additional fees for translation
shall be charged to Customer.

 

  3.2

Customer Assistance. Customer must promptly and, shall use commercially
reasonable efforts to within [***] Business Days after the request, make
available to CMC suitably qualified and skilled employees to assist in the
successful transfer of the Customer Know-How, Customer Materials and Process to
CMC. Notwithstanding the foregoing, [***]. CMC shall not be responsible for any
delays caused by Customer’s agent.

 

  3.3

MSDS. At least [***] Business Days before the delivery of the Customer Materials
(including, where applicable, the Cell Line) Customer must provide to CMC an
accurate written [“Materials and Safety Data Sheet”) “MSDS” for such materials.

 

  3.4

Return of Customer Materials. Within [***] days after completion of the
Services, Customer must notify CMC whether it wants CMC to return the Customer
Materials to Customer or a third party storage facility or if it wants CMC to
dispose of the Customer Materials, in each case, at Customer’s expense. If
Customer fails to give the notice required by this Section 3.4 within [***] days
after the completion of the relevant Services,

 

[***] = CERTAIN CONFIDENTIAL INFORMATION OMITTED

 

CMC CONFIDENTIAL

FOR DISCUSSION ONLY

   2   



--------------------------------------------------------------------------------

LOGO [g87183dsp5.jpg]

 

  CMC may, without notifying Customer, take ownership of the Customer Materials
for its own purposes, dispose of them at Customer’s expense, or return them to
the Customer at Customer’s expense, in its sole discretion and without liability
to Customer.

 

4.

TIMELINE CHANGES, SPECIFICATION AND CGMP CHANGES

 

  4.1

Timeline Changes

 

  4.1.1

The parties may revise the Timeline by mutual agreement; provided, that the
revised Timeline is in writing and agreed by the Project Team.

 

  4.1.2

In addition, CMC may revise the Timeline if a Non-Fault Delay occurs, keeping
the revised Timeline as close as possible to the Timeline in effect immediately
before the Non-Fault Delay. CMC is not liable for failure to meet the Timeline
if any Non-Fault Delay contributes to the failure.

 

  4.3

Specification and Quantities

 

  4.3.1

Unless otherwise explicitly set forth in the Work Statement, CMC shall
manufacture cGMP Product to meet the Specification and cGMP Batches shall be
manufactured in compliance with cGMP.

 

  4.3.2

The Specification may be revised by the parties if agreed by the Project Team in
writing and signed by both parties. If the parties cannot agree to a revised
Specification, the previous agreed on Specification applies.

 

  4.3.3

All quantities of Product are [***]

 

  4.4

Changes in cGMP. If there are any material and unforeseen changes in cGMP or
manufacturing regulations that have an impact on the Services to the financial
detriment of CMC, the parties must in good faith discuss ways to mitigate such
additional costs to CMC in any future Work Statements.

 

5.

MANUFACTURING CAPACITY AND CANCELLATION FEES

 

  5.1

Reservations and Scheduling

 

  5.1.1

As of the Effective Date, and at the execution of each Work Statement, CMC will
reserve Slots in its cGMP manufacturing suite for those cGMP Batches to be
manufactured under the Services according to the then-current Timeline. CMC
hereby covenants that during the Term it will not enter into any agreement with
any third party that would conflict with its obligations hereunder or would
impair CMC’s ability to meet Customer’s requirements for Services and Product as
in accordance with the Timeline and as set forth in the Work Statement. Each
Work Statement shall set forth the Commencement Date for the manufacture of
Batches under such Work Statement. CMC shall have the right to revise the
production schedule with respect to a Work Statement provided that such schedule
does not advance or delay such Commencement Date by more than [***] days.

 

[***] = CERTAIN CONFIDENTIAL INFORMATION OMITTED

 

CMC CONFIDENTIAL

FOR DISCUSSION ONLY

   3   



--------------------------------------------------------------------------------

LOGO [g87183dsp5.jpg]

 

  5.1.2

If the Timeline or a Commencement Date is mutually amended and that amendment
affects the scheduled Slot for any Batch, CMC will update its manufacturing
schedule and reserve a new Slot for each affected Batch as near in time to the
existing vacated Slots as CMC’s then-current schedule will permit, taking into
account reserved slots under CMC’s existing manufacturing schedule for its whole
facility.

 

  5.1.3

CMC will use commercially reasonable efforts to complete the plans for
additional capacity of the CMC Facility that have been described to Customer and
[***].

 

  5.2

Cancellation of cGMP Batches

 

  5.2.1

Customer must pay CMC the cancellation fees stated below if any cGMP Batch or
other Batch scheduled for manufacture in CMC’s cGMP facility (e.g., an
engineering batch) is delayed, vacated or cancelled as a result of

 

  (a)

Customer terminating the Batch, Slot or this agreement except for termination of
this agreement under Section 12.2 (“Termination for Default”) where CMC is the
“Defaulting Party;”

 

  (b)

CMC terminating the Batch, Slot or this agreement pursuant to12.2 (“Termination
for Default”) where Customer is the “Defaulting Party”(each, “Cancelled Batch”);
or

 

  (c)

a Non-Fault Delay (each, “Cancelled Batch”).

 

  5.2.2

Customer must pay the following amounts to CMC for each Cancelled Batch
(“Cancellation Fees”), which shall be reduced by [***]% for a [***]:

 

Timing of Notice of Cancellation    Cancellation Fees Notice served less than
[***] days prior to the scheduled Commencement Date.    [***]% of the Price of
the Cancelled Batch Notice served between [***] days and [***] days before the
scheduled Commencement Date.    [***]% of the Price of the Cancelled Batch
Notice served more than [***] days before the scheduled Commencement Date.    No
fee

If CMC sells to a third party (“Other Customer”) or Customer GMP manufacturing
capacity not previously reserved or contemplated by that Other Customer or
Customer at the time of the cancellation or delay using the Slot that would have
been used for Customer had the Cancelled Batch not occurred, then CMC

 

[***] = CERTAIN CONFIDENTIAL INFORMATION OMITTED

 

CMC CONFIDENTIAL

FOR DISCUSSION ONLY

   4   



--------------------------------------------------------------------------------

LOGO [g87183dsp5.jpg]

 

shall credit Customer with the savings achieved through this mitigation (after
accounting for out-of-pocket costs incurred by CMC to accomplish such
mitigation). Notwithstanding the foregoing [***].

 

6.

PACKAGING, DELIVERY, STORAGE, EXAMINATION, DEFECTS AND SAMPLES

 

  6.1

Packaging. CMC will package all Product and perishable Deliverables to be
Delivered per CMC’s applicable packaging SOPs and Regulatory Obligations.

 

  6.2

Delivery

 

  6.2.1

CMC will provide Customer with advance notice of the anticipated date of
Delivery of Product. Notice will provided at least [***] Business Days before
CMC is to Deliver that Product.

 

  6.2.2

Except as stated in Section 6.2.4 or in the Specifications, all Product that CMC
manufactures under this agreement will be [***]. Product will be considered
“delivered” on the date Product is [***] (“Delivery” or “Delivered”). Customer
may arrange collection at any time during normal business hours on Business Days
or other times as may be agreed by the parties.

 

  6.2.3

[***] has no obligation to [***].

 

  6.2.4

Data, results, Batch records and Drug History Records will be delivered by mail
or electronic mail.

 

  6.3

Title and Risk. Title and risk of loss in the Deliverables transfers to Customer
on Delivery.

 

  6.4

Storage and Transport. If Customer elects to have a shipping company or other
agent (“Shipping Company”) collect and transport the Product on Delivery,
Customer must

 

  6.4.1

inform CMC of Customer’s designated Shipping Company before the collection of
the Product;

 

  6.4.2

coordinate with the Shipping Company for the shipment of the Product; and

 

  6.4.3

ensure that the Product is stored and transported in accordance with the
Shipping Guidelines.

CMC is not responsible for any shipping costs of the Shipping Company.

 

  6.5

Storage. If Customer or Customer’s Shipping Company is unable to collect the
Product at the time of Delivery, CMC will store the Product for a period of
[***] Business Days after Delivery, at Customer’s request. Storage of the
Product at CMC’s premises after Delivery is [***]. If the Product has not been
collected by Customer or Customer’s Shipping Company within [***] Business Days
after Delivery, CMC will notify Customer in writing. If Customer or Customer’s
Shipping Company fails to collect the Product within [***] Business Days after
the date of that notice, CMC may, upon written notice to Customer and without
any liability to Customer, either, in its sole discretion, dispose of the
Product or continue to store the Product at a cost to Customer in the amount
stated in Appendix II. If CMC elects to continue to store the Product, then CMC
may subsequently dispose of

 

[***] = CERTAIN CONFIDENTIAL INFORMATION OMITTED

 

CMC CONFIDENTIAL

FOR DISCUSSION ONLY

   5   



--------------------------------------------------------------------------------

LOGO [g87183dsp5.jpg]

 

  the Product if Customer or Customer’s Shipping Company fails to collect the
Product within [***] Business Days after notice given in accordance with
Section 15.9.

 

  6.6

Samples. CMC must store samples of all cGMP Product released by CMC’s quality
department with a Certificate of Analysis for the period required by applicable
Regulatory Obligations, which in the absence of a definitive time period is
[***] years from the date of release or Delivery of the applicable Product.
After the expiration of the relevant time period, CMC may, without notifying
Customer, destroy the samples or otherwise dispose of them in its sole
discretion unless Customer contacts CMC in writing pursuant to Section 15.9
before the expiration date, and CMC and Customer then agree to an alternate plan
in a written agreement signed by both parties before the expiration of that
period.

 

  6.7

Examination of Products for Defects

 

  6.7.1

Customer must promptly examine and test the Products for (a) defect and
non-conformity with any applicable cGMP standards that the Products are required
to meet under this agreement, and (b) in the case of Product manufactured to
Specification and released with a Certificate of Analysis, the failure of the
Product to meet Specification (a “Defective Product”). Product that is not
specified in the Work Statement to meet cGMP cannot be considered Defective
Product.

 

  6.7.2

Where any alleged Defective Product is identified, Customer must notify CMC in
writing (“Defect Notice”) within [***] Business Days after receipt of the
Product. To be effective, a Defect Notice must identify

 

  (a)

the Product;

 

  (b)

the date of Delivery and collection;

 

  (c)

reasonable detail of the Defect, including test results, if any;

 

  (d)

where applicable disclosure of the methodology of all analytical tests performed
on the Product and the results of those tests;

 

  (e)

confirmation that the Products have been stored and transported in accordance
with the applicable Shipping Guidelines.

 

  6.7.3

In consultation with CMC, Customer must return samples of the Products that are
subject to the Defect Notice in accordance with the Shipping Guidelines to CMC
within [***] Business Days after the date of the Defect Notice.

 

  6.7.4

Following receipt of the Defect Notice, CMC must promptly investigate whether
the Defective Product is due to CMC’s negligence or failure to comply with its
obligations under this agreement and must report to Customer within [***]
Business Days after receipt of the samples whether CMC accepts responsibility
for the Defective Product.

 

  6.7.5

If Defective Product is not notified to CMC in accordance with the provisions
and time limits stipulated in this Section 6.9, the Product will be considered
accepted

 

[***] = CERTAIN CONFIDENTIAL INFORMATION OMITTED

 

CMC CONFIDENTIAL

FOR DISCUSSION ONLY

   6   



--------------------------------------------------------------------------------

LOGO [g87183dsp5.jpg]

 

  and free of defects, and Customer will have no further remedy against CMC for
that Batch of Product with respect to non-conformity. Notwithstanding the
foregoing, if, following Customer’s acceptance of a delivery of a Batch of
Product, Customer determines that any such quantity of Product delivered
hereunder is Defective Product, Customer will, promptly after such
determination, inform CMC in writing about such Defective Product. CMC will
reasonably cooperate with any subsequent investigation Customer may conduct and
will engage in good faith discussions with Customer to determine the cause of
such defect(s). If the Parties determine that the defect could not have been
reasonably determined by Customer’s release testing and the defect existed at
the time of CMC’s delivery (based on testing of retained samples) (a “Latent
Defect”), then Customer may revoke its acceptance with respect to such quantity
of Product containing a Latent Defect solely by providing written notice to CMC
of such revocation within [***] months after Delivery and the terms of
Section 6.10 shall apply.

 

  6.8

Consequences of Defective Product

 

  6.8.1

If Customer and CMC agree that the Product is Defective Product, then CMC will
either replace or rework the Defective Product at Customer’s election and at no
additional charge to Customer. CMC will undertake those efforts as soon as
reasonably practicable and shall not delay such efforts on account of CMC’s
other obligations and commercial commitments to third parties.

 

  6.8.2

If there is a dispute regarding whether a Product is a Defective Product
(“Disputed Product”), then analysts from both parties must directly communicate
to determine that the parties’ respective methods of analysis are the same and
are being executed in the same manner. The parties must use good faith efforts
for a period of [***] days to resolve whether the Disputed Product is Defective
Product.

 

  6.8.3

If the parties cannot resolve their dispute in the manner described above as to
whether a Disputed Product is a Defective Product, the parties must require an
independent agreed-on laboratory to test the Disputed Product. The costs of the
independent laboratory will be [***]. The decision of the independent laboratory
must be in writing. The decision will be binding on the parties as to whether
the Disputed Product is a Defective Product unless there has been a manifest
error, in which case, the parties will revert to the dispute resolution
procedure in Section 15.

 

  6.9

Rejected Product. Customer must segregate and must not use any Product for any
human clinical testing or trials or any other purpose (other than compliance
testing pursuant to this Section 6) after it becomes aware of a basis for
rejection or a Defect Notice. On a final determination that any Product is
Defective Product, Customer must either (a) return all remaining Defective
Product to CMC, or (b) destroy all remaining Defective Product, in either case,
at CMC’s election and as soon as possible after request by CMC and at CMC’s
cost.

 

  6.10

Examination and Correction of Non-Manufacturing Deliverables. Customer must
promptly examine and test the Deliverables (other than Products) for any
non-conformity with any applicable standards that those Deliverables are
required to meet under this agreement. Where any alleged non-conformity is
identified, Customer must notify CMC in writing

 

[***] = CERTAIN CONFIDENTIAL INFORMATION OMITTED

 

CMC CONFIDENTIAL

FOR DISCUSSION ONLY

   7   



--------------------------------------------------------------------------------

LOGO [g87183dsp5.jpg]

 

  within [***] Business Days after delivery of the Deliverable. To be effective,
that notice must identify the Deliverable and provide reasonable detail of the
non-conformity. CMC must report to Customer within [***] Business Days after
receipt of the notice whether it accepts responsibility for the non-conformity.
If CMC accepts responsibility, then CMC will either promptly replace or correct
the Deliverable at no additional cost to Customer; provided, that Customer has
timely and properly notified CMC of the non-conformity per this Section 6.12. If
CMC does not accept responsibility, such dispute shall be resolved in accordance
with the dispute resolution procedure in Section 15.

 

  6.11

Exclusive Remedies. The remedies and obligations under Sections 6.9 and 6.10 are
Customer’s sole remedy for Defective Products. The remedies and obligations
under Sections 6.12 are Customer’s sole remedy for defective or non-conforming
Deliverables that are not Products.

 

7.

PRICE AND PAYMENT TERMS

 

  7.1

Amounts. All amounts stated in this agreement are denominated, and must be paid,
in Euros. The Price stated in the Work Statement is exclusive of (a) taxes,
duties and other fees imposed by any government authority (other than taxes on
CMC’s income); (b) external analysis costs; (c) raw materials and (d) shipping
and handling. Customer must pay these amounts in addition to the Price. CMC
hereby represents that no VAT is applicable under Danish law.

 

  7.2

Payment Schedule. Unless a different payment schedule is provided in the Work
Statement, CMC will issue invoices for the Price of Stages as follows:

 

  7.2.1

For all Stages other than those described in Section 7.2.2:

[***]% of the Price of each Stage on commencement of the Stage; and

[***]% of the Price of the Stage on completion by CMC.

 

  7.2.2

For manufacture of cGMP Product:

 

  (a)

[***]% of the Price at the time of Order;

[***]% of the Price on the Commencement Date; and

[***]% of the Price on Delivery.

For clarity, external analysis costs, raw materials and shipping and handling
for Stages will be invoiced separately.

 

  7.3

Incidental Costs

 

  7.3.1

Raw Materials. The costs for raw materials and handling are described in the
Work Statement.

 

[***] = CERTAIN CONFIDENTIAL INFORMATION OMITTED

 

CMC CONFIDENTIAL

FOR DISCUSSION ONLY

   8   



--------------------------------------------------------------------------------

LOGO [g87183dsp5.jpg]

 

  7.3.2

External Analysis. The costs and handling for external analysis are described in
the Work Statement.

 

  7.3.3

Handling Fees. Customer must pay CMC a handling and processing fee for shipments
as described in Appendix II, which covers packaging and other costs for
preparing Deliverables for shipment.

 

  7.3.4

Other Fees. Customer must pay CMC the other fees as described in Appendix II if
relevant.

 

  7.4

Payments. Unless otherwise directed by CMC, all invoices must be paid by wire
transfer of immediately available funds to the following account:

[***]

Unless otherwise stated on an invoice, Customer must pay all undisputed invoices
in full without any deductions within [***] days after issue by CMC.

 

  7.5

Late Payments. If any undisputed amount is not paid in full when due under this
agreement, CMC may

 

  7.5.1

charge Customer interest at a rate of [***]% per month on the overdue amount on
a compounded basis until payment is received, and

 

  7.5.2

suspend the performance of the Services. Where performance is suspended, CMC
will have no liability to Customer for the suspension or delay in the Timeline.

 

  7.6

Acceptance of Invoices. All invoices will be considered accepted by Customer
unless Customer notifies CMC to the contrary within [***] days after delivery of
the applicable invoice.

 

8.

INTELLECTUAL PROPERTY

 

  8.1

Pre-Existing Intellectual Property. Each party retains sole ownership of any
Intellectual Property owned or controlled by that party as of the Effective Date
or before the commencement of the Services (“Pre-Existing IPR”). Nothing in this
agreement assigns or transfers ownership of Pre-Existing IPR.

 

  8.2

CHEF1 Technology. Notwithstanding anything to the contrary in this agreement,
CMC retains sole ownership of all right, title and interest in (a) the CHEF1
Technology; (b) [***]; (c) all Intellectual Property rights in any of (a) or
(b); and (d) all improvements or modifications to any of (a), (b) or (c)
(collectively, “CHEF1 Property”). The parties hereby acknowledge and agree that
performance of the Services hereunder does not contemplate use of any CHEF1
Property. In the event that CMC intends to use any CHEF1 Property in any
Services, CMC will obtain written consent from Customer before using CHEF1
Property in the course of performance of the Services. Absent such notification
by CMC and acceptance by Customer, if CMC includes any CHEF1 Property in the
performance of the Services, CMC hereby grants to Customer an irrevocable,
royalty free, fully paid-up, worldwide, non-exclusive, transferable license,
with the right to

 

[***] = CERTAIN CONFIDENTIAL INFORMATION OMITTED

 

CMC CONFIDENTIAL

FOR DISCUSSION ONLY

   9   



--------------------------------------------------------------------------------

LOGO [g87183dsp5.jpg]

 

  grant sublicenses (through multiple tiers), under any such CHEF 1 Property
solely to the extent necessary to develop, make, have made, use, sell, offer for
sale and import any Product manufactured hereunder.

 

  8.3

Customer’s Grant of License for the Services. Customer hereby grants to CMC and
its Affiliates for the Term a non-exclusive, royalty-free, non-sublicensable,
non-transferable license under the Customer Intellectual Property Rights solely
to the extent required for CMC’s proper performance of the Services. This
license terminates automatically on the termination or expiration of this
agreement.

 

  8.4

Intellectual Property Created in the Course of the Services. As between the
parties and subject to Section 8.2, Customer shall own all right, title, and
interest to any and all Intellectual Property that CMC and/or its Affiliates
first develops, invents, reduces to practice or makes, solely or jointly with
Customer or others in the course of performing the Services that is [***]
(collectively, “Customer New IP”). CMC hereby assigns to Customer all right,
title and interest of CMC in any Customer New IP. CMC shall execute, and shall
require its personnel as well as its Affiliates, or other contractors or agents
and their personnel involved in the performance of this Agreement to execute,
any documents reasonably required to confirm Customer’s ownership of Customer
New IP, and any documents required to apply for, maintain and enforce any patent
or other right in the Customer New IP. All Intellectual Property other than
Customer New IP CMC and its Affiliates first develops, invents, reduces to
practice or makes, solely or jointly with Customer or others in the course of
performing the Services will be owned by CMC (“CMC IPR”). Customer hereby
assigns to CMC all right, title and interest of Customer in any CMC IPR.

 

  8.6

License to CMC IPR. Subject to the terms and conditions of this agreement, CMC
hereby grants to Customer a non-exclusive, royalty free, sublicensable (through
multiple tiers), worldwide license to use CMC Intellectual Property Rights
(excluding any CHEF1 Property) owned or controlled by CMC to the extent
necessary to use, make, have made, sell, offer to sell and import the Product
and use the Cell Line or Process to manufacture or have manufactured Product.
However, this license does not include the right to disclose any Confidential
Information of CMC or CMC’s Know How to a third party other than pursuant to a
confidentiality agreement containing substantially similar terms to those in
Section 9 of this agreement. Customer shall be liable for any breach of this
agreement by such third party sublicensee. This license automatically terminates
if CMC terminates the Term pursuant to Section 12.2.

 

  8.7

Right to File for Protection. Each party may file patent protection on any
Intellectual Property it owns in accordance with Section 8.1, 8.2 or 8.4, and
the other party will promptly on request cooperate at the requesting party’s
reasonable expense, with any requests to assist or enable the party’s protection
including signing and delivering documents and other information necessary for
the valid application and prosecution of any patent.

 

  8.8

Party’s Name. Except as otherwise provided in this agreement or required by any
applicable law, regulation or order of an administrative agency or court of
competent jurisdiction, neither party shall use the name of the other party or
of the other party’s Affiliates, directors, officers or employees in any
advertising, news release or other publication except that CMC may identify
Customer by name as a customer of CMC.

 

[***] = CERTAIN CONFIDENTIAL INFORMATION OMITTED

 

CMC CONFIDENTIAL

FOR DISCUSSION ONLY

   10   



--------------------------------------------------------------------------------

LOGO [g87183dsp5.jpg]

 

  8.9

No Implied Licenses. Except for the licenses expressly granted in this
agreement, no rights or licenses are granted by implication, estoppel or
otherwise.

 

9.

CONFIDENTIAL INFORMATION

 

  9.1

The Recipient Party must

 

  9.1.1

use the Confidential Information of the Disclosing Party only during the Term of
this agreement and only as reasonably necessary to perform its obligations or to
exericise its rights under this agreement;

 

  9.1.2

protect the Confidential Information of the Disclosing Party against
unauthorized use or disclosure applying standards of care reasonably expected
and no less stringent than the standards applied to protection of Recipient
Party’s own confidential information of a similar nature; and

 

  9.1.3

not disclose any Confidential Information of the Disclosing Party to any person
or entity except to its Permitted Recipients but then only on a need-to-know
basis to those Permitted Recipients who are bound by confidentiality
restrictions at least as restrictive as this Section 9.

 

  9.2

The obligations in Section 9.1 do not apply to information that:

 

  9.2.1

at the time of its disclosure by the Disclosing Party, was available to the
public and could be obtained without reference to the Confidential Information
by any person with no more than reasonable diligence;

 

  9.2.2

becomes generally available to the public other than by reason of a breach of
this agreement or any breaches of confidence by the Recipient Party or its
Permitted Recipients;

 

  9.2.3

at the time of disclosure and as evidenced by the Recipient Party’s written
records, was lawfully already within its possession; or

 

  9.2.4

is lawfully provided to the receiving Party, without restriction as to
confidentiality or use, by a Third Party lawfully entitled to possession of such
Confidential Information; or

 

  9.2.5

is independently developed by the Recipient Party without reference to or use of
the Confidential Information of the Disclosing Party.

 

  9.3

The Recipient Party may disclose certain Confidential Information of the
Disclosing Party, without violating the obligations of this agreement, to the
extent that disclosure is required by and in compliance with a valid order of a
court or other governmental body having jurisdiction, provided that the
Recipient Party provides the Disclosing Party with reasonable prior written
notice of the disclosure so as to provide the Disclosing Party with reasonable
opportunity to obtain relief from the order and thereafter Recipient Party will
disclose only the minimum information required to be disclosed in order to
comply.

 

  9.4

If the Recipient Party or any of its Permitted Recipients becomes aware of any
actual or potential unauthorized use or disclosure of the Confidential
Information of the Disclosing Party, the Recipient Party must inform the
Disclosing Party as soon as reasonably possible after it becomes aware of that
actual or potential unauthorized use or disclosure.

 

CMC CONFIDENTIAL

FOR DISCUSSION ONLY

   11   



--------------------------------------------------------------------------------

LOGO [g87183dsp5.jpg]

 

  The Recipient Party must cooperate in any action that the Disclosing Party may
decide to take to remedy the actual or potential unauthorized use or disclosure.

 

  9.5

Except as otherwise provided in this agreement or otherwise required by law,
neither RVDC nor CMC will disclose any terms of this agreement to any third
party without the prior written consent of the other party except to its
Permitted Recipients but then only on a need-to-know basis to those Permitted
Recipients who are bound by confidentiality restrictions as restrictive as this
Section 9.

 

  9.6

Notwithstanding the foregoing, each Party shall also be permitted to disclose
the terms of this Agreement, in each case under appropriate confidentiality
provisions at least as protective as those contained in this Agreement, on a
need to know basis, to a bona fide potential or future acquirer or assignee,
investment banker, investor, licensee, sublicensee, strategic partner or lender.

 

  9.7

On the termination of this agreement or at the request of the Disclosing Party,
the Recipient Party must promptly return to the Disclosing Party any
Confidential Information of the Disclosing Party then in its possession or
control except where that Confidential Information is covered under surviving
license rights between the parties. However, each party may retain in its legal
files a single copy of any document that contains the Disclosing Party’s
Confidential Information solely for the purpose of determining the scope of the
obligations under this agreement. Neither party is obligated to destroy
electronic files securely archived in accordance with its customary data
retention policies.

 

10.

LIMITED WARRANTIES

 

  10.1

Customer Warranties. Customer warrants and represents to CMC that:

 

  10.1.1

Customer has all necessary rights to supply to CMC the Customer Materials
(including the Cell Line if provided by Customer) and the Customer Intellectual
Property Rights, and CMC has and will have the right to use those items for the
performance of the Services and manufacture of the Product;

 

  10.1.2

to its knowledge, as of the Effective Date, the Materials and Safety Data Sheet
is accurate and complete and the Customer Materials (including the Cell Line if
provided by Customer) are free from all contaminants, including virus, bacteria
(other than the Cell Line itself) and other vectors, and if handled and used in
accordance with the Materials and Safety Data Sheet supplied by Customer will
not cause a health hazard or biohazard, and that it will promptly inform CMC of
any changes thereto after the date of execution of this agreement;

 

  10.1.3

to its knowledge, as of the Effective Date, the use of the Cell Line solely as
provided by Customer, the Customer Materials, the Customer Intellectual Property
Rights does not infringe any Intellectual Property rights of any third parties;
and

 

  10.1.4

(a) to its knowledge, as of the Effective Date, the Cell Line solely as provided
by Customer and Customer Materials are viable, adequate and suitable for the
effective performance of the Services and manufacture of the Product according
to the Specification, and (b) the information supplied to CMC regarding the Cell
Line provided by Customer and Process is accurate and complete.

 

CMC CONFIDENTIAL

FOR DISCUSSION ONLY

   12   



--------------------------------------------------------------------------------

LOGO [g87183dsp5.jpg]

 

  10.2

CMC Warranties. CMC warrants and represents to Customer that:

 

  10.2.1

it has the necessary permits, facilities, third party contractors and skilled
personnel that may be reasonably anticipated to be necessary of a biologics
contract manufacturer for the regular provision of manufacturing and development
services of biologic material and to provide the Services contemplated hereunder
in accordance with the Timeline;

 

  10.2.2

all Deliverables will be Delivered free of financial encumbrances or liens
created by CMC but no warranty is given in this Section 10.2.2 as to
(a) non-infringement of third party Intellectual Property rights, or (b) freedom
to use;

 

  10.2.3

to its knowledge, as of the Effective Date, the CMC Intellectual Property Rights
used in the Services do not infringe third party Intellectual Property rights
except that no warranty is given to the extent that infringement arises from the
combination of CMC Intellectual Property Rights with the Cell Line, Process,
Customer Materials or Customer Intellectual Property Rights;

 

  10.2.4

where Stages are to be performed according to cGMP, CMC will apply the
appropriate cGMP standards to the performance of those Stages; and

 

  10.2.5

where Product is released with a Certificate of Analysis by CMC, the Product at
the time of release will comply with the criteria specified in that Certificate
of Analysis.

 

  10.3

Disclaimer of All Other Warranties. TO THE MAXIMUM EXTENT PERMITTED BY
APPLICABLE LAW, EXCEPT FOR THOSE EXPRESS WARRANTIES IN THIS SECTION 10, NEITHER
PARTY MAKES OR GIVES ANY OTHER WARRANTIES, EXPRESS OR IMPLIED (WHETHER BY
STATUTE, CUSTOM, COURSE OF DEALING OR OTHERWISE) AND EACH PARTY HEREBY DISCLAIMS
ALL OTHER EXPRESS OR IMPLIED WARRANTIES, INCLUDING IMPLIED WARRANTIES OF
MERCHANTABILITY AND FITNESS FOR A PARTICULAR PURPOSE OR USE, NON-INFRINGEMENT
AND TITLE.

 

11.

INDEMNIFICATION

 

  11.1

CMC’s Indemnity. Customer must indemnify and defend CMC and its Affiliates and
each of their respective directors and officers (“CMC Parties”) against any and
all losses, liabilities, damages, costs and expenses (including court costs and
reasonable attorneys’ fees and expenses) (“Losses”) that the CMC Parties incur
to the extent such Losses arise out of or result from any claim, lawsuit or
other action or threat by a third party arising out of:

 

  11.1.1

alleged or actual infringement or misappropriation of any Intellectual Property
rights of any third party arising from CMC’s use of the Cell Line solely as
provided by Customer, Customer Intellectual Property Rights or Customer
Materials;

 

  11.1.2

the administration, use, handling, storage or other disposition of the Product
or Drug Substance in any form except to the extent such Losses (i) arise out of
or result from a breach by CMC of its warranties hereunder or (ii) solely arise
out of or solely result from the use of CMC Intellectual Property Rights or
CMC’s Confidential Information;

 

CMC CONFIDENTIAL

FOR DISCUSSION ONLY

   13   



--------------------------------------------------------------------------------

LOGO [g87183dsp5.jpg]

 

  11.1.4

use of any Product that was the subject of a Release for Further Processing in
accordance with Section 6.3;

 

  11.1.5

any acts of any third party auditor of Customer; and

 

  11.1.6

any material breach of this agreement by the Customer Parties; and

 

  11.1.7

the gross negligence or willful misconduct on the part of one or more of the
Customer Parties in performing any activity contemplated by this agreement.

 

  11.2

Customer’s Indemnity. CMC must indemnify and defend Customer and its Affiliates
and each of their respective directors and officers (“Customer Parties”) against
any and all Losses that the Customer Parties incur to the extent such Losses
arise out of or result from any claim, lawsuit or other action or threat by a
third party arising out of:

 

  11.2.1

material inaccuracy in a Certificate of Analysis such that the certified Product
at the time of Delivery does not meet the Specification when certified to meet
it;

 

  11.2.2

failure of CMC to manufacture the Product according to cGMP when the Product is
released by CMC at the time of Delivery as a cGMP Product;

 

  11.2.3

any material breach of this agreement by the CMC Parties; and

 

  11.2.4

the gross negligence or willful misconduct on the part of one or more of the CMC
Parties in performing any activity contemplated by this agreement; and

 

  11.2.5

actual or alleged infringement or misappropriation of any Intellectual Property
rights of any third party to the extent that infringement or misappropriation is
due to CMC’s use of the CMC Intellectual Property Rights or CMC’s Confidential
Information in the performance of the Services but excluding claims where the
use is in combination with the Cell Line solely as provided by Customer,
Customer Materials or Customer Intellectual Property Rights.

 

  11.3

Indemnification Procedure. The party (“Indemnitee”) that claims indemnification
under this Section 11 must:

 

  11.3.1

promptly, and in any event within [***] Business Days of it receiving notice of
the Claim, notify the other party (“Indemnitor”) in writing of the Claim;
provided, that failure to give that notice will not relieve the Indemnitor of
its indemnification and defense obligations except to the extent the failure
materially prejudices the ability of the Indemnitor to defend against the Claim;

 

  11.3.2

permit the Indemnitor to control the defense of the Claim; and

 

  11.3.3

have the right (at the Indemnitee’s expense) to participate in the defense of
the Claim.

 

  11.4

Settlement. The Indemnitor must not settle or consent to an adverse judgment in
any Claim indemnified by the Indemnitor that adversely affects the interests of
the Indemnitee

 

[***] = CERTAIN CONFIDENTIAL INFORMATION OMITTED

 

CMC CONFIDENTIAL

FOR DISCUSSION ONLY

   14   



--------------------------------------------------------------------------------

LOGO [g87183dsp5.jpg]

 

  or imposes additional obligations on the Indemnitee, without the prior written
consent of the Indemnitee.

 

  11.5

IP Claims. Each party must promptly (and within [***] Business Days if
permissible under applicable law or stock exchange rules) notify the other party
of any third party allegation of infringement or misappropriation of any third
party Intellectual Property rights due to the handling, storage or use of the
Cell Line, Customer Materials, Customer Intellectual Property Rights or CMC
Intellectual Property Rights or the manufacture of the Product.

 

12.

TERM AND TERMINATION

 

  12.1

Term. The term of this agreement commences on the Effective Date and terminates
on the later of (a) the date that all Stages under all Work Statements have been
completed and (b) ten years from the Effective Date, unless sooner terminated in
accordance with Section 4.4, 12.2, 12.3, 12.4, 12.5 or 15.1 or extended by
mutual written agreement of the parties (“Term”).

 

  12.2

Termination for Default. Either party (“Non-Defaulting Party”) may terminate
this agreement on notice to the other party (“Defaulting Party”) if

 

  12.2.1

the Defaulting Party fails to pay any amount payable under this agreement within
20 Business Days after the due date;

 

  12.2.2

the Defaulting Party commits a material breach of its obligations under this
agreement and fails to remedy it during a period of 30 Business Days starting on
the date of receipt of notice from the Non-Defaulting Party identifying the
breach and requiring it to be remedied;

 

  12.2.3

a petition is filed against the Defaulting Party for an involuntary proceeding
under any applicable bankruptcy or other similar law and that petition has not
been dismissed within 60 days after filing or a court having jurisdiction has
appointed a receiver, liquidator, trustee or similar official of the Defaulting
Party for any substantial portion of its property, or ordered the winding up or
liquidation of its affairs; or

 

  12.2.4

the Defaulting Party commences a voluntary proceeding under applicable
bankruptcy or other similar law, has made any general assignment for the benefit
of creditors, or has failed generally to pay its debts as they become due.

 

  12.3

Termination for Convenience

 

  12.3.1

Customer may terminate this agreement or any Stage of the Services at any time
before completion of the Services or Stage by giving no less than 30 days’
notice in writing to CMC detailing the Stages of the Services that are to be
terminated.

 

  12.3.1

CMC may terminate this agreement at any time after the completion of all Stages
under all Work Statements by giving the lesse or (i) 180 days’ written notice to
Customer or (ii) such time period as necessary for CMC to complete a technology
transfer as set forth in Section 13.2 to Customer or its designee.

 

[***] = CERTAIN CONFIDENTIAL INFORMATION OMITTED

 

CMC CONFIDENTIAL

FOR DISCUSSION ONLY

   15   



--------------------------------------------------------------------------------

LOGO [g87183dsp5.jpg]

 

  12.4

Termination for Scientific or Technical Difficulties. CMC may terminate this
agreement or any Stage on 60 Business Days’ notice if CMC reasonably concludes
that it cannot technically or scientifically deliver the Services contemplated
by this agreement or any Stage despite applying its commercially reasonable
efforts. During the 60-Business Days’ notice period or when CMC notifies
Customer that it has become aware that a technical or scientific problem has or
may arise, the parties must in good faith discuss the difficulties and
scientific and technical hurdles in an attempt to resolve those problems. If the
parties agree during those discussions that the Services can be delivered then
the notice to terminate will expire and this agreement (or the Stage as the case
may be) will continue in effect. If agreement cannot be reached this agreement
or Stage, at CMC’s election, will terminate on expiration of the 60-Business
Days’ notice period.

 

  12.5

Effect of Termination

 

  12.5.1

Upon termination of this agreement, Customer shall pay to CMC:

 

  (a)

with respect to termination for any reason other than for CMC’s material breach
under Section 12.2, payments due by Customer to CMC for Services performed up to
the effective date of termination for all completed Stages and [***], including
any accrued payments owed pursuant to Section 7; and

 

  (b)

with respect to termination by Customer pursuant to Section 12.3 or by CMC
pursuant to Section 12.2, payments due pursuant to Section 5.2

 

  12.5.2

Upon termination of this agreement for any reason, provided that Customer has
paid all undisputed amounts outstanding, CMC will, within [***] Business Days of
(a) those payments having been made or (b) the date of termination of this
agreement, (whichever is the later) provide the Customer with all Deliverables
then manufactured or generated and all transferable work in progress and all
Product then manufactured and released, subject to Regulatory Obligations [***].

 

  12.6

Survival. Termination will not affect the accrued rights of CMC or Customer
arising under this agreement before the effective date of termination and
Sections [to come], which will survive in accordance with their terms.

 

13.

TECHNOLOGY TRANSFER

 

  13.1

Scope. Upon termination or during the notice period for termination of this
agreement or at any time upon Customer’s reasonable request and at Customer’s
reasonable cost, CMC will provide assistance to Customer for the transfer to a
single skilled and qualified manufacturer of the then-current Process solely for
the purpose of manufacturing Product for Customer, including transfer of
documentation, specifications (including raw material specifications) and
process validation documents related to the Process or Product (“Technology
Transfer”); provided, that [***]. Following CMC’s receipt of that request, the
parties will establish a schedule and plan for effecting the transfer and CMC
will cooperate with Customer in implementing that plan. As part of the
Technology Transfer CMC will make available for collection, subject to any
Regulatory Obligations and rights of third parties and Section 12.6.2, all
Customer Materials, Cell Line and [***] (to the

 

[***] = CERTAIN CONFIDENTIAL INFORMATION OMITTED

 

CMC CONFIDENTIAL

FOR DISCUSSION ONLY

   16   



--------------------------------------------------------------------------------

LOGO [g87183dsp5.jpg]

 

  extent not previously delivered to Customer) generated pursuant to the
Services (exclusive of CMC’s SOPs) up to the date of termination.

 

  13.2

Limits. In the case of termination by CMC, the obligations of CMC under
Section 13.1 will only be exercisable by Customer within a period of [***] days
after the date of termination and CMC is not obliged to commit any human
resources greater than [***] FTE days. In any event of Technology Transfer other
than with respect to termination by CMC under Section 12.3.1 or by Customer
under Section 12.2, Customer must pay CMC’s costs of cooperating with and
providing the Technology Transfer at a daily FTE rate of [***] Euros and all
other costs will be charged at cost. Customer will not, and CMC will not be
obliged to, transfer any CMC Intellectual Property Rights or CMC IPR pursuant to
this Technology Transfer unless the contract manufacturer to whom the Process is
transferred is subject to a confidentiality agreement with terms substantially
similar to those contained herein in order to protect CMC’s Confidential
Information and CMC Intellectual Property Rights.

 

14.

LIMITATIONS OF LIABILITY

 

  14.1

Limitation of Liability. CMC’s aggregate liability to Customer for any loss or
damage suffered by Customer as a result of breach of this agreement or any other
liability (including negligence, misrepresentation or claims under the
indemnities) under this agreement or in connection with the Services is limited,
in the aggregate, to the [***].

 

  14.2

Disclaimer of Certain Damages. EXCEPT AS PROVIDED IN SECTION 14.3, IN NO EVENT
SHALL EITHER PARTY BE LIABLE TO THE OTHER PARTY FOR ANY INCIDENTAL, INDIRECT,
PUNITIVE, CONSEQUENTIAL (INCLUDING LOST PROFITS) OR SPECIAL DAMAGES ARISING OUT
OF ITS BREACH OF THIS AGREEMENT OR ANY OTHER LIABILITY (INCLUDING NEGLIGENCE,
MISREPRESENTATION OR CLAIMS UNDER THE INDEMNITIES) ARISING IN CONNECTION WITH
THIS AGREEMENT, EVEN IF THOSE DAMAGES WERE FORESEEABLE AND WHETHER THOSE DAMAGES
ARISE IN TORT, IN CONTRACT OR OTHERWISE.

 

  14.3

Exclusions. The limitations in Sections 14.1 and 14.2 do not apply to (a) claims
arising from either party’s gross negligence or willful misconduct; or
(b) liability for any fraud or fraudulent misrepresentation; or (c) claims
indemnified by [***].

 

15.

MISCELLANEOUS

 

  15.1

Excused Performance. Neither party will be liable to the other party nor be
considered to have breached this agreement for failure or delay in performing
(excluding payment of any amounts due under this Agreement) to the extent, and
for so long as, the failure or delay is caused by or results from causes beyond
the reasonable control of such party. The non-performing party must notify the
other party of any force majeure event. If a force majeure event continues for
more than 180 day after the non-performing party’s notice, and is adversely
affecting the performance of this agreement, each party will have the right
terminate this agreement on 30 days’ notice. In that event if CMC is the
non-performing party, [***]. Under no circumstances will this Section 15.1
[***]. Customer shall not be liable for cancellation fees [***].

 

[***] = CERTAIN CONFIDENTIAL INFORMATION OMITTED

 

CMC CONFIDENTIAL

FOR DISCUSSION ONLY

   17   



--------------------------------------------------------------------------------

LOGO [g87183dsp5.jpg]

 

  15.2

Insurance. During the Term, CMC must maintain a comprehensive general liability
insurance against claims for bodily injury or property damage arising from CMC’s
activities in performing the Services, with insurance companies and in amounts
[***]. CMC shall provide Customer with a Certificate of Insurance and Policy
Amount evidencing general liability coverage within [***] Business Days after
the Effective Date. Customer must during the Term and for the longer of (a)
[***] years after the termination of this agreement and (b) [***] years after
the last use of the Product maintain comprehensive general liability insurance
and product liability insurance (including clinical trials coverage) covering
all liability and claims arising or that may arise from the use, supply,
licensing or distribution of the Product with insurance companies and in amounts
[***].

 

  15.3

Press Release. Within [***] Business Days after the Effective Date, the parties
must agree on a joint press release to announce the collaboration under this
agreement. If a joint statement cannot be agreed each party may make their own
press release announcing the collaboration between the parties but not
disclosing the Product or financial information.

 

  15.4

Amendment. Other than as provided for elsewhere in this agreement, any amendment
of this agreement (or any document entered into pursuant to this agreement,
including Work Statements) will be valid only if it is in writing and signed by
each party.

 

  15.5

Assignment. Except as provided in this Section 15.5, neither Party may assign
its interest under this Agreement without the prior written consent of the other
Party, such consent not to be unreasonably withheld; provided, however, that
either Party may assign this to an Affiliate of such Party; and provided,
further, that either Party may assign this Agreement to a successor in interest
by way of merger, acquisition, consolidation or sale of all or substantially all
of the business of such Party to which this Agreement relates. Any permitted
assignment of this Agreement by either Party will be conditioned upon that
Party’s permitted assignee agreeing in writing to comply with all the terms and
conditions contained in this Agreement. Any purported assignment without a
required consent shall be void. No assignment shall relieve any Party of
responsibility for the performance of any obligation that accrued prior to the
effective date of such assignment.

 

  15.6

Subcontracting. CMC may subcontract to (a) its Affiliates, any of the Services
provided that the Affiliate may not further subcontract those Services;
(b) Testing Laboratories, only those parts of the Services as explicitly
identified in the Work Statement; and (c) any other third party, any of the
Services with the prior written consent of Customer (that consent not to be
unreasonably withheld, delayed or conditioned). CMC will remain responsible for
the activities of its subcontractors except to the extent that Customer requires
CMC to use a subcontractor that Customer selects over CMC’s objection.

 

  15.7

Waiver. In no event will any delay, failure or omission (in whole or in part) in
enforcing, exercising or pursuing any right, power, privilege, claim or remedy
conferred by or arising under this agreement or by law, be deemed to be or
construed as a waiver of that or any other right, power, privilege, claim or
remedy in respect of the circumstances in question, or operate so as to bar the
enforcement of that, or any other right, power, privilege, claim or remedy, in
any other instance at any time or times subsequently.

 

  15.8

Severability. If any provision of this agreement is found by any court or
administrative body of competent jurisdiction to be invalid or unenforceable,
that invalidity or

 

[***] = CERTAIN CONFIDENTIAL INFORMATION OMITTED

 

CMC CONFIDENTIAL

FOR DISCUSSION ONLY

   18   



--------------------------------------------------------------------------------

LOGO [g87183dsp5.jpg]

 

  unenforceability will not affect the other provisions of this agreement which
shall remain in full force and effect. The parties must, in the circumstances
referred to in this Section 15.8, attempt to substitute for any invalid or
unenforceable provision a valid or enforceable provision that achieves to the
greatest extent possible the same effect as would have been achieved by the
invalid or unenforceable provision.

 

  15.9

Notices. Any notice or other communication given under this agreement (including
under Section 3.4 or 6.6) must be in writing and in English and signed by or on
behalf of the party giving it and must be given by hand or by delivering it or
sending it by prepaid post or overnight delivery service, to the address and for
the attention of the relevant party set out in this Section 15.9 (or as
otherwise notified by that party under this Section 15.9). Any notice will be
deemed to have been received:

 

  15.9.1

if hand delivered or sent by prepaid overnight delivery service, at the time of
delivery; or

 

  15.9.2

if sent by post, five Business Days from the date of posting.

The addresses of the parties for the purposes of this Section 15.9 are:

CMC ICOS Biologics, Inc.

22021 20th Ave. S.E.

Bothell, Washington U.S.A. 98021

For the attention of: COO

RIVER VISION DEVELOPMENT CORPORATION

One Rockefeller Plaza, Suite 1204

New York, NY 10020

For the attention of: Dave Madden, CEO

CMC has no obligation to notify any person or entity other than as provided in
Section 15.9.

 

  15.10

Applicable Law. This agreement will be interpreted and governed, and all rights
and obligations of the parties determined, in accordance with the laws of the
state of New York (regardless of choice of law provisions to the contrary). The
parties waive application of the provisions of the 1980 U.N. Convention on
Contracts for the International Sale of Goods, as amended.

 

  15.11

Dispute Resolution. Before resorting to litigation, unless emergency relief is
required by either party when either party will be free to resort to litigation,
the parties must use their reasonable efforts to negotiate in good faith and
settle amicably any dispute that may arise out of or relate to this agreement
(or its construction, validity or termination) (a “Dispute”). If a Dispute
cannot be settled through negotiations by appropriate representatives of each of
the parties, either party may give to the other a notice in writing (a “Dispute
Notice”). Within [***] days of the Dispute Notice being given the parties must
each refer the Dispute to their respective Chief Executive Officers who shall
meet in order to attempt to resolve the dispute. If within [***] days of the
Dispute Notice (a) the Dispute is not settled by agreement in writing between
the parties or (b) the parties have failed to discuss the Dispute or use good
faith negotiations, the Dispute may be

 

[***] = CERTAIN CONFIDENTIAL INFORMATION OMITTED

 

CMC CONFIDENTIAL

FOR DISCUSSION ONLY

   19   



--------------------------------------------------------------------------------

LOGO [g87183dsp5.jpg]

 

  submitted to and finally be settled by the state or federal courts located in
the state of New York.

 

  15.12

Relationship of the Parties. Nothing in this agreement operates to create a
partnership or joint venture between the parties or authorizes either party to
act as agent for the other. Neither party has authority to act in the name of or
otherwise to bind the other in any way.

 

  15.13

Entire Agreement. This agreement, and the documents referred to in it,
constitutes the entire agreement and understanding of the parties and supersedes
any previous agreement between the parties relating to the subject matter of
this agreement. If any term of this agreement conflicts with any term of the
Quality Agreement, the conflicting term of this agreement will prevail. This
Agreement is written in English, and the English version of this Agreement will
control.

 

  15.14

Counterparts. This agreement may be executed in any number of counterparts.

 

CMC CONFIDENTIAL

FOR DISCUSSION ONLY

   20   



--------------------------------------------------------------------------------

THIS DEVELOPMENT AND MANUFACTURING SERVICES AGREEMENT has been executed by the
parties on the date first written above.

 

CMC Biologics A/S   ) Signature:  

/s/ Dave Madden

  ) Print Name:  

Dave Madden

  ) Position:  

CEO

  )

 

River Vision Development Corp.   ) Signature:  

/s/ Gustavo Mahler

  ) Name:  

Gustavo Mahler

  ) Position:  

President & COO

  )



--------------------------------------------------------------------------------

APPENDIX I

Definitions

“Affiliate” means, with respect to any entity, any other entity that directly or
indirectly controls, is controlled by or is under common control with that
entity. For this definition, “control” means that more than 50% of the
controlled entity’s shares or ownership interests representing the right to make
decisions for that entity are owned or controlled, directly or indirectly, by
the controlling entity.

“Batch” means one fermentation run using the Cell Line at a specified fermenter
scale and those purification, analytical and further processing steps applicable
to the Drug Substance harvested from that run as described in the Work
Statement.

“Business Day” means any day that is not a Saturday, Sunday or U.S. public
holiday.

“Cell Line” means the cell line described in the Work Statement provided by
Customer or to be developed by CMC using Customer Materials as part of the
Services, and any modified strains of that cell line constructed in accordance
with the Services and any progeny clone of those cell lines.

“Certificate of Analysis” means CMC’s standard form certificate of analysis
confirming that Product to which the certificate relates meets the Specification
and any other criteria identified on the certificate.

“cGMP” means Current Good Manufacturing Practices as promulgated under each of
the following as in effect on the Effective Date and as amended or revised after
the Effective Date: (a) the U.S. Food, Drug & Cosmetics Act (21 U.S.C. § 301 et
seq.) and related U.S. regulations, including 21 Code of Federal Regulations
(Chapters 210 and 211) and other FDA regulations, policies, or guidelines in
effect at a particular time for the manufacture, testing and quality control of
investigational drugs; and (b) the ICH guide Q7a “ICH Good Manufacturing
Practice Guide for Active Pharmaceutical Ingredients” as applied to
investigational drugs (Section 19).

“cGMP Batch” means a Batch that is stipulated in the Work Statement to be
manufactured according to cGMP.

“cGMP Product” means Product manufactured under a cGMP Batch.

“CHEF1® Technology” means the [***] as further described in US Patent Number
[***] and the technology described in US Patent Number [***].

“CMC Facility” means CMC’s then current facility at Bothell, Washington, U.S.A.

“CMC Intellectual Property Rights” means Intellectual Property rights and CMC
Know-How (excluding CHEF1 Technology) owned or controlled by CMC and used in the
Services.

“CMC Know-How” means all information, techniques and technical information owned
or controlled by CMC (excluding the CHEF1 Technology or improvements thereto).

“Commencement Date” means the date set forth in the Work Statement for the
commencement of the production of the Product.

“Confidential Information” means all technical, scientific and other know-how
and information, trade secrets, knowledge, technology, means, methods,
processes, practices, formulas, instructions, skills, techniques, procedures,
specifications, data, results and other material, pre-clinical and clinical
trial

 

[***] = CERTAIN CONFIDENTIAL INFORMATION OMITTED



--------------------------------------------------------------------------------

results, manufacturing procedures, test procedures and purification and
isolation techniques, and any tangible embodiments of any of the foregoing, and
any scientific, manufacturing, marketing and business plans, any financial and
personnel matters relating to a Party or its present or future products, sales,
suppliers, customers, employees, investors or business, that has been disclosed
by or on behalf of such Party or such Party’s Affiliates to the other Party or
the other Party’s Affiliates either in connection with the discussions and
negotiations pertaining to this Agreement or in the course of performing this
Agreement.

“Customer Intellectual Property Rights” means Intellectual Property rights and
Customer Know-How owned by Customer or licensed to Customer by a third party
covering any aspect of the Services or materials, techniques or processes used
in the Services.

“Customer Know-How” means all information, techniques and technical information
owned or controlled by Customer in connection with the Cell Line, Customer
Materials or Process.

“Customer Materials” means the Cell Line, vectors, plasmids and all other
materials supplied by Customer, its Affiliate or agent to CMC or made available
to CMC by Customer including, without limitation, those described in the Work
Statement.

“Deliverables” means the data, results and materials generated from the
performance of the Services including Drug History Record and Product.

“Drug History Record” means all lot disposition documentation relevant to a cGMP
Batch to be provided to Customer with the Product from that cGMP Batch as
described in the Work Statement, including a Certificate of Analysis.

“Drug Substance” means the biological or chemical entities described or
classified in the Work Statement expressed by the Cell Line and harvested in
bulk from a fermentation run pursuant to the applicable Process.

“Intellectual Property” means all intellectual property rights, including
patents, supplementary protection certificates, utility models, trademarks,
database rights, rights in designs, copyrights (whether or not any of these are
registered or capable of being registered) and including all applications and
the right to apply for registered protection of the foregoing and all
inventions, trade secrets, know-how, techniques and confidential information,
and all rights and forms of protection of a similar nature or having equivalent
or similar effect to any of these which may subsist anywhere in the world, in
each case for their full term and together with any renewals or extensions.

“Non-Fault Delay” means a delay in the Services caused by (a) the acts or
omissions of Customer or its representatives, including errors or defects in the
Customer Materials or (b) inability to source, though no act or omission of CMC,
materials used exclusively in the manufacture of the Product and not used by CMC
in the manufacture of other products.

“Objective” means the desired outcome of the Services as described in the Work
Statement.

“Permitted Recipients” means the directors, officers, employees, Testing
Laboratories or professional advisers who are required, on a need-to-know basis,
in the course of their duties to receive and consider the Confidential
Information for the purpose of enabling the relevant party to perform its
obligations under this agreement; provided, that those persons are under
obligations of confidence substantially similar to those set out in Section 9
imposed on the Recipient Party.

“Price” means the price for the Services (or any part or Stage of the Services
as context requires) as defined in the Work Statement and itemized on a Stage by
Stage basis.

“Process” means the method for manufacture, harvesting and purification of the
Product.



--------------------------------------------------------------------------------

“Product” means the Drug Substance derived from a Batch.

“Quality Agreement” means the agreement between the parties defining the quality
responsibilities, including cGMP standards, regarding the performance of the
Services.

“Regulatory Obligations” means those mandatory regulatory requirements
applicable in [***] to the manufacture of cGMP Product for human use.

“Services” means any or all parts of the development and manufacturing services
to be conducted by CMC as fully described in the relevant Work Statement.

“Shipping Guidelines” means the storage and transport guidelines for the Product
that are determined by mutual written agreement of the parties.

“Slot” means, with respect to CMC’s cGMP manufacturing suite, the period of time
the suite is reserved in preparation for and the performance of a Batch.

“Specification” means the specification of the Product attached hereto as
Exhibit A or as otherwise agreed between the parties or modified in accordance
with Section 4.3.2.

“Stage” means a particular activity or series of conjoined activities that
constitute a main step in the Services and that is more specifically identified
in the Work Statement by the breakdown of the Services into numbered stages.

“Standard Operating Procedures” or “SOPs” means the standard operating
procedures of CMC in place from time to time that define CMC’s methods of
performing activities applicable to the Services.

“Testing Laboratories” means any third party instructed by CMC to carry out
tests on the Cell Line, Customer Materials, Drug Substance or Product pursuant
to the performance of the Services as specified in the Work Statement.

“Timeline” means the non-binding estimated timeline for the performance of the
Services as set out in the Work Statement.

“Work Statement” means the work statement attached as Appendix II and any other
work statements that may be agreed on by the parties during the Term, as may be
revised by the written agreement of the parties from time to time. To be valid,
a Work Statement must be signed by both parties.

 

[***] = CERTAIN CONFIDENTIAL INFORMATION OMITTED



--------------------------------------------------------------------------------

APPENDIX II

Incidental Fees



--------------------------------------------------------------------------------

APPENDIX III

Work Statement

[***]

 

[***] = CERTAIN CONFIDENTIAL INFORMATION OMITTED